THIN CATHODE FOR MICRO-BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2019 and 5/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 10, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 9, 10, 18-20 disclose depositing the graphene layer on an initial surface, transferring the graphene from the initial surface to an intermediate surface to the substrate, wherein the intermediate surface is a mask. 
There is no disclosure anywhere for these limitations. There is no discussion on what is an “initial surface” or an “intermediate surface” nor is a transferring method explained (how is it “transferred”?). There is no disclosure for the intermediate surface being a “mask” either (let alone how it is a “mask”.). Paragraph 0017 of the published specifications discloses “the present embodiments transfer the graphene to an alternative substrate material. The cathode 108 may therefore be mounted to an intermediate handling layer formed from, e.g., poly(methyl methacrylate) (PMMA), ethylene-vinyl acetate (EVA), or any other appropriate material that has etch selectivity with the copper layer. The copper layer is then etched away using, e.g., FeCl3, allowing the cathode 108 to be moved to the substrate layer 110.”
There is an “intermediate handing layer” formed of PMMA or EVA, but no discussion of an “initial surface”. Further, there is much confusion over whether or not the “initial surface” is also the substrate being that paragraph 0017 discloses the substrate is made of copper whereas claim 20 discloses copper is the undefined “initial layer”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 10, 18-20 disclose depositing the graphene layer on an initial surface, transferring the graphene from the initial surface to an intermediate surface to the substrate, wherein the intermediate surface is a mask. 
There is no disclosure anywhere for these limitations. There is no discussion on what is an “initial surface” or an “intermediate surface” nor is a transferring method explained (how is it “transferred”?). There is no disclosure for the intermediate surface being a “mask” either (let alone how it is a “mask”.). Paragraph 0017 of the published specifications discloses “the present embodiments transfer the graphene to an alternative substrate material. The cathode 108 may therefore be mounted to an intermediate handling layer formed from, e.g., poly(methyl methacrylate) (PMMA), ethylene-vinyl acetate (EVA), or any other appropriate material that has etch selectivity with the copper layer. The copper layer is then etched away using, e.g., FeCl3, allowing the cathode 108 to be moved to the substrate layer 110.”
There is an “intermediate handing layer” formed of PMMA or EVA, but no discussion of an “initial surface”. Further, there is much confusion over whether or not the “initial surface” is also the substrate being that paragraph 0017 discloses the substrate is made of copper whereas claim 20 discloses copper is the undefined “initial layer”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (WO 2015/153995 A1).
Regarding claim 1, Xu et al. teach a method of forming a battery (Abstract and paragraph 0052), comprising:
forming a thin graphene cathode on a substrate (Fig. 1, element 106 and paragraphs 0022 and 0052 disclose forming a single atomic layer graphene electrode for use as a cathode.); forming a lithium anode (Fig. 1, element 102, and paragraphs 0023 and 0052 disclose forming a lithium metal anode.); and forming an electrolyte between the thin graphene cathode and the lithium anode (Fig. 1, element 104, and paragraphs 23 and 52 disclose forming an electrolyte between anode and cathode.)
Regarding claim 2, Xu et al. teach the method of claim 1, wherein the thin graphene cathode is a layer selected from the group consisting of single-layer graphene and double-layer graphene (Paragraph 0022 discloses single layer graphene.)
Regarding claim 5, Xu et al. teach the method of claim 1, wherein the electrolyte comprises a solute selected from the group consisting of LiNO3 and (Lithium Bis(trifluoromethanesulfonyl)imide) (Paragraph 0052 discloses LiNO3.).
Regarding claim 11, Xu et al. teach the method of claim 1, wherein the electrolyte is a fluid through which lithium ions migrate from the anode to form Li2O2 at a surface of the cathode (Paragraphs 0022 and 0044 disclose Li2O2 forming on the graphene surface.), further comprising connecting the current collector to an external circuit (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 2015/153995 A1) as applied to claim 1 above, and further in view of Toyoda et al. (US 2015/0229012 A1).
Regarding claims 3 and 4, Xu et al. teach the method of claim 1. However, they do not teach wherein the electrolyte comprises 1,2-dimethoxyethane or tetraethylene glycol dimethyl ether.
Toyoda et al. teach a battery which can comprise a carbonaceous cathode material (Abstract) and further electrolyte can comprise 1,2-dimethoxyethane or tetraethylene glycol dimethyl ether (Paragraph 0102).
Therefore, it would have been obvious to modify Xu with Toyoda in order to exchange metal ions between the layers of the battery.

Claims 6, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 2015/153995 A1) as applied to claim 1 above, and further in view of Zhang (CN 106469825 A).
Regarding claim 6, Xu et al. teach the battery of claim 1. However, they do not teach further comprising positioning a current collector in the electrolyte between the cathode and a separator. 
Zhang et al. teach a current collector in the electrolyte between the cathode and a separator. (Fig. 1 shows an electrode, element 100, having a positive electrode active material, element 102, on both sides of the current collector, and further the separator, element 105 on the other side. As shown, the collector is between the cathode material and the separator.).
Therefore, it would have been obvious to one of ordinary skill in the art the modify Xu with Zhang in order to increase capacity and lower internal resistance.
Regarding claim 12, Xu et al. teach a method of forming a battery (Abstract and paragraph 0052), comprising: forming a cathode on a substrate from a single- or double-layer graphene material (Fig. 1, element 106 and paragraphs 0022 and 0052 disclose forming a single atomic layer graphene electrode for use as a cathode.); forming a lithium anode (Fig. 1, element 102, and paragraphs 0023 and 0052 disclose forming a lithium metal anode.);
forming an electrolyte having a high solubility for lithium ions and oxygen between the cathode and the lithium anode (Fig. 1, element 104, and paragraphs 23 and 52 disclose forming an electrolyte between anode and cathode.), such that lithium ions migrate from the anode through the electrolyte to form Li2O2 at a surface of the cathode (Paragraphs 0022 and 0044 disclose Li2O2 forming on the graphene surface.). However, they do not teach positioning a current collector formed from a metal mesh in the electrolyte.
Zhang et al. teach a current collector in the electrolyte between the cathode and a separator. (Fig. 1 shows an electrode, element 100, having a positive electrode active material, element 102, on both sides of the current collector, and further the separator, element 105 on the other side. As shown, the collector is between the cathode material and the separator.). (Page 5 disclose stainless steel and titanium can make up a component for the mesh current collector.)
Therefore, it would have been obvious to one of ordinary skill in the art the modify Xu with Zhang in order to increase capacity and lower internal resistance.
Regarding claim 15, the combination of Xu and Zhang et al. teach the method of claim 12. Further, Xu teaches wherein the electrolyte comprises a solute selected from the group consisting of LiNO3 and (Lithium Bis(trifluoromethanesulfonyl)imide) (Paragraph 0052 discloses LiNO3.).

Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 2015/153995 A1) and further in view of Zhang (CN 106469825 A) in regards to claim 6 above and further in view of Kim et al. (US 2016/0111730 A1).
Regarding claims 7 and 8, the combination of Xu and Zhang et al. teach the battery of claim 6. Further, Zhang et al. teach wherein the current collector is a metal mesh formed from a material selected from the group consisting of stainless steel and titanium (Page 5 disclose stainless steel and titanium can make up a component for the mesh current collector.) However, they do not teach wherein the metal mesh has openings that are smaller than about 38 µm.
Kim et al. teach the use of a stainless steel metal mesh current collector comprising pores less than 1 µm (Paragraph 0007).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination of Xu and Zhang with that of Kim in order to in order to maintain a high permeability of the electrolyte containing lithium ions and an easy diffusivity of oxygen gases.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 2015/153995 A1) and Zhang (CN 106469825 A) as applied to claim 12 above, and further in view of Toyoda et al. (US 2015/0229012 A1).
Regarding claims 13 and 14, the combination of Xu and Zhang et al. teach the method of claim 12. However, they do not teach wherein the electrolyte comprises 1,2-dimethoxyethane or tetraethylene glycol dimethyl ether.
Toyoda et al. teach a battery which can comprise a carbonaceous cathode material (Abstract) and further electrolyte can comprise 1,2-dimethoxyethane or tetraethylene glycol dimethyl ether (Paragraph 0102).
Therefore, it would have been obvious to modify Xu with Toyoda in order to exchange metal ions between the layers of the battery.

Allowable Subject Matter
Claim 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references cited disclose the substrate is flexible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729